Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 05/03/2021 is acknowledged. Claims 1-218, 239, 240, 243, and 246 have been canceled, claims 219-236 have been withdrawn, and new claim 258 have been added. Claims 237, 238, 241, 242, 244, 245, 247-258 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 05/03/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 103(a) rejections of claims 237 and 238 over Bockmuehl et al. (US 2008/0050398 A1) as evidenced by Ganceviciene et al. (Skin anti-aging strategies, Dermatoendocrinol. 2012 Jul 1; 4(3): 308–319) and of claim 241 over Bockmuehl et al. (US 2008/0050398 A1) as evidenced by Ganceviciene et al. (Skin anti-aging strategies, 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. In addition, the new claim is hereby included in the rejections and the rejections are modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 237, 238, 242, 244, 245, and 247-258 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hillman (US 2009/0048167 A1).
Hillman teaches methods for the treatment of disease including skin wrinkles in human (paragraph 51, 56, 182, and 220) comprising topically administrating (paragraph 50), every 2.4 hours to about 3 days (paragraph 222), one or more antimicrobial peptide (AMP) or analog thereof including about 2 ng/mL to about 10 μg/mL of defensins including α-defensins 1-6 and β-defensins 1-6 (abstract and paragraph 44, 48, 49, 51, 52, 307-312) in pharmaceutical acceptable composition including liquid, gel, etc., (paragraph 23, 54, 241); wherein the application being . The condition of wrinkle certainly includes wrinkle depth, wrinkle length, wrinkle width, etc. 
Hillman does not teach the defensins must include β-defensin 2 and demonstrated that β-defensin 2 is not effective for treating skin, i.e., should be excluded.

Although Hillman is silent about apparent age being optically measured using a clinical imaging system that compares at least two measured parameters of the individual with an age-indexed collection of individuals for which the two measured parameters have been previously acquired selected from the group consisting of  wrinkle depth, wrinkle length, wrinkle width, etc.; first of all, the step of comparing at least two measured parameters of the individual is not a step that have reduction in apparent age effect of an individual; it is only the evaluation of the effect of treatment. Secondly, implicitly in any disclosure of topical treatment of a condition, the effect of treatment is evaluate by the person him or herself by looking into the mirror or by a professional such as a dermatologist, etc. with suitable instrument based on certain parameters, that the condition is improved. In this way all the claim limitations have been met. The choice of the method of evaluation of the effect of treatment does not change the effect of the treatment.
Though Hillman does not specify the properties of defensin being effective to recruit LGR6+ stem cells to an interfollicular space in non-injured skin, as a result of the method taught by Hillman using the same compound defensin on the same population to treat the same condition as claimed with overlapping concentration range of defensin, 
Hillman does not teach the exact same: 
0.01-100 ng/mL and 1-30 ng/mL [defensin] in claims 237 and 247;
≤1 µg/mL, 1-30 ng/mL, and 0.01-100 ng/mL [α-defensins 5] in claim 250, 249, 253, 254, and 255;
≤1 µg/mL, 0.01-100 ng/mL [additional defensin] in claim 244 and 256; and 
1-30 ng/mL, 0.01-100 ng/mL [β -defensin 3] (as the additional defensin) in claim 249, 253, 254, and 257.
This deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of [defensin] is 0.01-100 ng/mL and 1-30 ng/mL [1st defensin] in claims 237 and 247; ≤1 µg/mL, 1-30 ng/mL, and 0.01-100 ng/mL [α-defensins 5] in claim 250, 249, 253, 254, and 255; ≤1 µg/mL, 0.01-100 ng/mL [2nd defensin] in claim 244 and 256; 1-30 ng/mL, 0.01-100 ng/mL [β -defensins 3] in claim 249, 253, 254, and 257 and the range of [defensin] including α-defensins 1-6 and β-defensins 1-6 taught in the prior art is about 2 ng/mL to about 10 μg/mL and therefor, overlaps with the claimed range.

Response to Applicants’ arguments:
Applicants argue that Hillman teaches using AMPs for treating inflammation while AMPs are broadly defined to include defensins while primarily focuses on and tests a narrow subset of AMPs, cathelicidins, while the only example discloses defensins, 
However, this argument is not deemed persuasive. It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. In the instant case, Hillman still generally teaches AMPs for treating skin diseases including wrinkles in human including α-defensins and β-defensins with the knowledge of β -defensin 2 not being effective from the experiment in example 7, and thus Hillman does not teach all α-defensins and β-defensins not being effective for treating skin diseases including wrinkles in human and thus a person of ordinary skill in the art at the time of the invention would still utilize Hillman’s teachings of α-defensins and β-defensins as ones of the AMPs for treating skin diseases including wrinkles in human while excluding β-defensin-2. Furthermore, example 7 only demonstrated β -defensin 2 not being effective for treating psoriasis, not skin wrinkles, and there is no evidence that β -defensin 2 is effective for treating skin wrinkles.

Applicants argue that cream and serum in table 1 in Taub and table 3-5 and figure 1 in Berens (in IDS filed on 08/04/2020) demonstrate unexpected results of the combination of α-defensin 5 and β-defensin 3 according to the instant application.
However, this argument is not deemed persuasive. First of all, Taub and Berens are not filed under 37 CFR 1.132 and is not considered as Affidavits or Declarations to Travers rejection according to MPEP 716:

Secondly, with regard to Taub, the cream and serum in Taub in comparison to their placebo in table 1 have many differences in components other than the combination of α-defensin 5 and β-defensin 3 in cream and serum and the absence of the combination of α-defensin 5 and β-defensin 3 in corresponding placebo. Thus the examiner can’t draw the conclusion as what is the cause for the difference in the treatment results in figure 4A and 6-9. 
The instant claims 237and 250 only recite a defensin selected from α-defensin 5, etc., (claim 237) and α-defensin 5 (claim 250) which is not the same as the combination of α-defensin 5 and β-defensin 3 in the cream and serum in Taub. There is no information with regard to the concertation of α-defensin 5 and β-defensin 3 for the examiner to evaluate whether the scope of formulations of the cream and serum in the test commensurate with the scope instant claims. Furthermore, there are many more components in the cream and serum in the test than in the instant claims and thus scope of formulations of the cream and serum in the test is not commensurate in scope with the instant claims. Please refer to MPEP 716.02(b) III.
The experiment is not a true side-by-side closest to prior art. In the prior art the method comprising topical application of a composition comprising AMPs; in the experiment the placebos do not contain AMPs. Thus, the results from the experiment are not convincing. Please refer to MPEP 716.02(e).
Thirdly, the composition disclosed in Berens is DefenAge with the ingredient disclosed in figure S2, however, the examiner is not able to find figure S2 in Berens and 
The experiment is not a true side-by-side closest to prior art. In the prior art the method comprising topical application of a composition comprising AMPs; in the experiment DefenAge is not compared to any composition. Thus, the results from the experiment are not convincing. Please refer to MPEP 716.02(e).

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claim 241 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hillman (US 2009/0048167 A1), as applied to claims 237, 238, 242, 244, 245, and 247-258, in view of Bockmuehl et al. (US 2008/0050398 A1) as evidenced by Xiong et al. (US 2014/0127287 A1).
The teachings of Hillman are discussed above and applied in the same manner. 
Hillman does not specify the defensins being encapsulated in a liposome.
The deficiency is cures by Bockmuehl et al. who teach a non-therapeutic cosmetic topical composition for treatment of aged skin being in forms of lipogel, etc., (paragraph 123). According to Xiong et al. lipogel is liposome-encapsulated hydrogel (paragraph 3).  


Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612